Exhibit 10.2

NON-CALIFORNIA FORM

EMERALD HOLDING, INC.
2017 OMNIBUS EQUITY PLAN

RESTRICTED STOCK UNIT
AWARD AGREEMENT

Pursuant to Section 8 of the 2017 Omnibus Equity Plan (the “Plan”) of Emerald
Holding, Inc. (the “Company”), on __________, 2021 (the “Grant Date”) the
Company granted Hervé Sedky (the “Recipient”) an award of restricted stock units
with respect to the Company’s common stock, par value $0.01 per share (“Common
Stock”), subject to the terms and conditions of this agreement between the
Company and the Recipient (this “Agreement”). By accepting this award, the
Recipient agrees to all of the terms and conditions of this Agreement. The
Company and the Recipient understand and agree that any capitalized terms used
herein, if not otherwise defined, shall have the same meanings as in the Plan
(the Recipient being referred to in the Plan as a Participant).

1.Award and Terms of Restricted Stock Units. The Company awards to the Recipient
under the Plan one hundred thousand (100,000) restricted stock units (the
“Award”), subject to the restrictions, conditions and limitations set forth in
this Agreement and in the Plan, which is incorporated herein by reference. The
Recipient acknowledges receipt of a copy of the Plan and acknowledges that the
definitive records pertaining to the grant of this Award, and exercises of
rights hereunder, shall be retained by the Company.

(a)Rights under Restricted Stock Units. A restricted stock unit (“RSU”)
obligates the Company, upon vesting and in accordance with this Agreement, to
issue to the Recipient one share of Common Stock for each RSU.

(b)Vesting Dates. The RSUs awarded under this Agreement shall initially be 100%
unvested and subject to forfeiture. Subject to the flush language of this
Section 1(b) and Sections 1(c) and 2 of this Agreement, the RSUs shall vest and
be released from the forfeiture provisions in accordance with the following
schedule, provided the Recipient has not Terminated prior to the applicable
anniversary of the Vesting Commencement Date:

(i)Prior to the first anniversary of the Vesting Commencement Date, the RSUs
will not vest (unless the Committee otherwise so determines in its sole
discretion);

(ii)On the first anniversary of the Vesting Commencement Date but before the
second anniversary of the Vesting Commencement Date, 20% of the aggregate number
of RSUs will vest;

(iii)On the second anniversary of the Vesting Commencement Date but before the
third anniversary of the Vesting Commencement Date, an additional 20% of the
aggregate number of RSUs will vest;

 

--------------------------------------------------------------------------------

 

(iv)On the third anniversary of the Vesting Commencement Date but before the
fourth anniversary of the Vesting Commencement Date, an additional 20% of the
aggregate number of RSUs will vest;

(v)On the fourth anniversary of the Vesting Commencement Date, an additional 20%
of the aggregate number of RSUs will vest; and

(vi)On the fifth anniversary of the Vesting Commencement Date, an additional 20%
of the aggregate number of RSUs will vest.

For purposes of the foregoing, the “Vesting Commencement Date” shall mean the
date identified as such in the tender offer issued to employee option holders
prior to the Grant Date (but in no event later than January 31, 2021).

In the event of a Change in Control at any time prior to the fifth anniversary
of the Vesting Commencement Date, subject to the Recipient’s continued
employment through the date of such Change in Control, the RSUs shall become
100% vested as of immediately prior to such Change in Control. In no event will
the RSUs, whether vested or unvested, be terminated in connection with any
Corporate Transaction that is not a Change in Control unless they are fully
accelerated as of immediately prior to the Corporate Transaction (and treated in
accordance with Section 13.1(b)(ii) of the Plan) or continued in accordance with
Section 13.1(a) of the Plan (and the requirements set forth herein).

(c)Forfeiture of RSUs on Termination of Employment. Subject to the Change in
Control provisions of Section 1(b) and Section 3.2(a) of the Employment
Agreement between the Recipient and Emerald X, LLC, dated as of November ___,
2020 (the “Employment Agreement”), if the Recipient Terminates for any reason,
all outstanding and unvested RSUs awarded pursuant to this Agreement shall be
immediately and automatically forfeited to the Company for no consideration.
Upon a termination for “Cause” (as defined in the Employment Agreement), all
outstanding vested and unvested RSUs awarded pursuant to this Agreement shall be
immediately and automatically forfeited for no consideration.

(d)Restrictions on Transfer. The Recipient may not sell, transfer, assign,
pledge or otherwise encumber or dispose of the RSUs other than to the extent
permitted by Section 11.2 of the Plan.

(e)No Shareholder Rights; Extraordinary Dividends. The Recipient shall have no
rights as a shareholder with respect to the RSUs or the Common Stock underlying
the RSUs until the underlying Common Stock is issued to the Recipient.
Notwithstanding the foregoing, in the event that any extraordinary dividend or
other extraordinary distribution is made by the Company while the RSUs remain
outstanding, the Recipient shall be entitled to receive a “dividend equivalent
payment” equal in amount (on a per RSU basis) as the amount paid per share of
Common Stock within ten (10) days after such dividend or distribution is paid in
the same form or forms that is provided to holders of shares of Common Stock;
provided that if such a “dividend equivalent payment” is provided with respect
to an unvested RSU, it will be subject to the same vesting schedule that applies
to the underlying RSU and payable within ten (10) days after the underlying RSU
to which it relates vests.

2

 

--------------------------------------------------------------------------------

 

(f)Prohibition Against Transfer of Vested RSU Shares.

(i)The Recipient may not directly or indirectly, sell (including by way of a
“net settlement”), transfer, assign, donate, contribute, pledge, hypothecate,
encumber or otherwise dispose of (any of the foregoing, a “Transfer”) any Common
Stock delivered in settlement of RSUs hereunder (“RSU Shares”) held by the
Recipient, or any interest therein, except in accordance with Section 1(f)(ii)
or (iii) below or with the prior written consent of the Company authorized by
affirmative vote of a majority of the members of the Board.  Notwithstanding the
foregoing, the sale or transfer (including by way of “broker-assisted sale” or
“net settlement”) by the Recipient of RSU Shares in order to satisfy any
withholding or other taxes associated with, the settlement of any RSU Shares
shall not be deemed to be a Transfer for purposes of this Section 1(f) (and, for
the avoidance of doubt, shall not be subject to the limitations set forth in
this Section 1(f)).

(ii)The restrictions contained in Section 1(f)(i) shall not apply with respect
to (i) any Transfer of RSU Shares to members of the Optionee’s “Family Group”,
(ii) any Transfer of RSU Shares to the Company and (iii) any Transfer of RSU
Shares to any Person in connection with a merger, consolidation, acquisition,
sale, exchange, recapitalization, reorganization, or similar transaction, in
each case as approved by the Board; provided, that the restrictions contained in
this Section 1(f) shall continue to be applicable to the RSU Shares after any
such Transfer pursuant to clause (i), and provided further that the transferees
of such RSU Shares pursuant to clause (i) shall have agreed in writing to be
bound by the restrictions contained herein.  Any Transfer or attempted Transfer
of any RSU Shares in violation of any provision of this Agreement shall be null
and void ab initio, and the Company shall not record such Transfer on its books
or treat any purported transferee of such RSU Shares as the owner of such shares
for any purpose.  For purposes of the foregoing, “Family Group” means the
Recipient, along with any trust, foundation or similar entity controlled by the
Recipient, the only beneficiaries of which, or a corporation, partnership or
limited liability company, the only stockholders, limited and/or general
partners or members, as the case may be, of which, include only the Recipient,
the Recipient’s parents, the Recipient’s spouse, the Recipient’s descendants
(whether natural or adopted), and spouses of the Recipient’s descendants.

(iii)Notwithstanding the provisions of Section 1(f)(i) and (ii), the Recipient
may Transfer, at the same time or at any time after the time that Onex Partners
V, LP Transfers a corresponding number of its shares, a number of RSU Shares
that do not exceed seventy percent (70%) of the aggregate number of RSUs
originally granted pursuant to this Agreement multiplied by a percentage equal
to a fraction, the numerator of which is, as of any given time (and without
double counting), the number of shares of Common Stock disposed of (including,
for this purpose, the number of shares of Common Stock into which any other
securities Transferred by Onex Partners V, LP could be converted as of an
applicable Transfer date) by Onex Partners V, LP between the Grant Date and the
date of the Recipient’s proposed sale of RSU Shares and the denominator of which
is the number of shares of Common Stock that would have been held by Onex
Partners V, LP if it had converted its holdings of preferred stock into Common
stock as of the Grant Date.

3

 

--------------------------------------------------------------------------------

 

(iv)The provisions of this Section 1(f) shall terminate automatically upon the
earliest to occur of (i) the second anniversary of the date on which the RSUs
become fully vested hereunder, (ii) the death or Disability of the Recipient,
(iii) the Termination of the Recipient without Cause (as defined in the
Employment Agreement, and other than due to death or Disability, in which case
clause (ii) shall apply), in which case the provisions of this Section 1(f)
shall lapse with respect to the aggregate number of RSU Shares held at the time
of such Termination in equal installments on each of the six (6) month
anniversary, twelve (12) month anniversary, and eighteen (18) month anniversary
of the date of Termination, (iv) a Change in Control (in which case such
termination shall occur immediately prior thereto) or (v) the date as of which
Onex Partners V, LP no longer holds (either directly or that it may hold if it
were to convert its holdings of preferred shares) at least 20% of the number of
shares of Common Stock that would have been held by Onex Partners V, LP if it
had converted its holdings of preferred stock into Common stock as of October
27, 2020 (disregarding, for purposes of determining whether its holdings are
below such threshold, any shares attributable to accreting dividends on its
preferred shares or other similar securities).

(g)Delivery Date for the Shares Underlying the Vested RSU. As soon as
practicable, but in no event later than 15 days following a date on which any
RSUs vest, the Company will issue to the Recipient the Common Stock underlying
the then-vested RSUs, subject to Section 1(h). The shares of Common Stock will
be issued in the Recipient’s name or, in the event of the Recipient’s death
after the date of vesting but before the date of delivery, in the name of either
(i) the beneficiary designated by the Recipient on a form supplied by the
Company or (ii) if the Recipient has not designated a beneficiary, the person or
persons establishing rights of ownership by will or under the laws of descent
and distribution.

(h)Taxes and Tax Withholding. The Recipient acknowledges and agrees that no
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
can or will be made with respect to the RSUs. The Recipient acknowledges that on
each date that shares underlying the RSUs are issued to the Recipient (the
“Payment Date”), the Fair Market Value on that date of the shares so issued will
be treated as ordinary compensation income for federal and state income and FICA
tax purposes, and that the Company will be required to withhold taxes on these
income amounts. To satisfy the withholding amount (determined in accordance with
applicable law, in each case, at up to the maximum statutory withholding rate if
so elected by Recipient), the Company will (i) withhold from the shares
otherwise issuable upon a Payment Date the number of shares having a Fair Market
Value equal to the withholding amount, (ii) arrange a broker-assisted
“sell-to-cover” transaction but only if doing so would not have an adverse
effect on Recipient pursuant to Section 16(b) of the Exchange Act and the
Recipient can otherwise freely trade such shares without restriction upon
receipt, or (iii) solely if elected by the Recipient, by the Recipient providing
an amount in cash in order to satisfy such withholding amount.

(i)Not a Contract of Employment. Nothing in the Plan or this Agreement shall
confer upon Recipient any right to be continued in the employment of the Company
or any Affiliate, or to interfere in any way with the right of the Company or
any parent or subsidiary by whom Recipient is employed to Terminate the
Recipient’s employment at any time or for any reason, with or without cause, or
to decrease Recipient’s compensation or benefits.

4

 

--------------------------------------------------------------------------------

 

2.Prohibited Conduct.

(a)Consequences of Prohibited Conduct. In consideration of and as a condition to
the grant of the Award, the Recipient agrees to not engage in Prohibited Conduct
(as defined in Section 2(b), subject to Section 2(f) hereof). If the Company
determines that the Recipient has engaged in any Prohibited Conduct, then, in
addition to other available remedies:

(i)The Recipient shall immediately forfeit all then outstanding unvested RSUs
awarded pursuant to this Agreement and shall have no right to receive the
underlying shares; and

(ii)If the Payment Date for any RSUs has occurred, and the Company determines in
a writing provided to Recipient that includes reasonable detail on or before the
first anniversary of a Vesting Date for such RSUs that the Recipient has engaged
in Prohibited Conduct, the Recipient shall repay and transfer to the Company the
number of shares of Common Stock issued to the Recipient under this Agreement on
that Payment Date (the “Forfeited Shares”) net of applicable withholding taxes.
If any Forfeited Shares have been sold by the Recipient (other than to satisfy
withholding taxes) prior to the Company’s demand for repayment, the Recipient
shall repay to the Company 100% of the proceeds of such sale or sales and a cash
payment equal to the applicable employer withholding taxes paid on the Payment
Date (if such amount had not been paid in cash by the Recipient when the Payment
Date occurred). The Company shall reduce the amount to be repaid by the
Recipient to take into account the non-deductibility of such repayment for tax
purposes to the Recipient, if applicable.

(b)Prohibited Conduct. “Prohibited Conduct” means Recipient has materially
breached any restrictive covenant to which he is subject under the Employment
Agreement.

(c)Company and its Affiliates. All references in this Section 2 to the Company
shall include the Company or any of its Affiliates.

3.Securities Laws. The obligation of the Company, as applicable, to issue and
deliver the RSUs and any shares of Common Stock hereunder shall be subject to
all applicable laws, rules and regulations, and such approvals by governmental
agencies as may be required. The Recipient hereby agrees not to offer, sell or
otherwise attempt to dispose of any shares of Common Stock issued to the
Recipient pursuant to this Agreement in any way which would: (x) require the
Company to file any registration statement with the Securities and Exchange
Commission (or any similar filing under state law or the laws of any other
county) or to amend or supplement any such filing or (y) violate or cause the
Company to violate the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, or any other Federal, state or local law, or the laws of any other
country.

4.Notices. All notices, consents and other communications required or permitted
to be given under or by reason of this Agreement shall be in writing, shall be
delivered personally or by e-mail or as described below or by reputable
overnight courier, and shall be deemed given on the date on which such delivery
is made. If delivered by e-mail or fax, such notices or communications shall be
confirmed by a registered or certified letter (return receipt requested),

5

 

--------------------------------------------------------------------------------

 

postage prepaid. Any such delivery shall be addressed to the intended recipient
at the following addresses (or at such other address for a party as shall be
specified by such party by like notice to the other parties):

To the Company:Emerald Holding, Inc.

100 Broadway, 14th Floor

New York, NY 10005

Attention: Mitchell Gendel

Email: mitch.gendel@emeraldx.com

 

 

To the Recipient:

At the most recent address or email contained in the Company’s records.

with a copy (not constituting notice hereunder) to:

Moulton | Moore | Stella LLP

Frank Gehry Building

2431 Main Street, Suite C

Santa Monica, CA 90405

Attention:   Adam Stella

Email: adam@moultonmoore.com

5.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This
Agreement shall in all respects be governed by, and construed in accordance
with, the laws (excluding conflict of laws rules and principles) of the State of
Delaware applicable to agreements made and to be performed entirely within such
State, including all matters of construction, validity and performance. Any
litigation against any party to this Agreement arising out of or in any way
relating to this Agreement shall be brought in any federal or state court
located in the State of New York in New York County and each of the parties
hereby submits to the exclusive jurisdiction of such courts for the purpose of
any such litigation; provided, that a final judgment in any such litigation
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each party irrevocably and
unconditionally agrees not to assert (i) any objection which it may ever have to
the laying of venue of any such litigation in any federal or state court located
in the State of New York in New York County, (ii) any claim that any such
litigation brought in any such court has been brought in an inconvenient forum
and (iii) any claim that such court does not have jurisdiction with respect to
such litigation. To the extent that service of process by mail is permitted by
applicable law, each party irrevocably consents to the service of process in any
such litigation in such courts by the mailing of such process by registered or
certified mail, postage prepaid, at its address for notices provided for herein.
Each party hereto irrevocably and unconditionally waives any right to a trial by
jury and agrees that either of them may file a copy of this paragraph with any
court as written evidence of the knowing, voluntary and bargained-for agreement
among the parties irrevocably to waive its right to trial by jury in any
litigation.

6.Specific Performance. Each of the parties agrees that any breach of the terms
of this Agreement will result in irreparable injury and damage to the other
party, for which there is no adequate remedy at law. Each of the parties
therefore agrees that in the event of a breach or any

6

 

--------------------------------------------------------------------------------

 

threat of breach, the other party shall be entitled to an immediate injunction
and restraining order to prevent such breach, threatened breach or continued
breach, and/or compelling specific performance of the Agreement, without having
to prove the inadequacy of money damages as a remedy or balancing the equities
between the parties. Such remedies shall be in addition to any other remedies
(including monetary damages) to which the other party may be entitled at law or
in equity. Each party hereby waives any requirement for the securing or posting
of any bond in connection with any such equitable remedy.

7.Binding Effect. This Agreement shall (subject to the provisions of Section
1(d) hereof) be binding upon the heirs, executors, administrators, successors
and assigns of the parties hereto.

8.Severability. Each provision of this Agreement will be treated as a separate
and independent clause and unenforceability of any one clause will in no way
impact the enforceability of any other clause. Should any of the provisions of
this Agreement be found to be unreasonable or invalid by a court of competent
jurisdiction, such provision will be enforceable to the maximum extent
enforceable by the law of that jurisdiction.

9.Amendments and Waivers. Subject to applicable law, this Agreement and any of
the provisions hereof may be amended, modified, supplemented or cancelled, in
whole or in part, prospectively or retroactively, in each case by the Committee;
provided that no such action shall adversely affect the Recipient’s rights under
this Agreement without the Recipient’s consent. The waiver by a party hereto of
a breach by another party hereto of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach by such
other party or as a waiver of any other or subsequent breach by such other
party, except as otherwise explicitly provided for in the writing evidencing
such waiver. Except as otherwise expressly provided herein, no failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder, or otherwise available in respect hereof at law or in equity,
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

10.Counterparts. This Agreement may be executed by .pdf or facsimile signatures
and in any number of counterparts with the same effect as if all signatory
parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.

[signature page follows]

 

7

 

--------------------------------------------------------------------------------

 

NON-CALIFORNIA FORM

IN WITNESS WHEREOF, the Company and the Recipient have caused this Agreement to
be executed on their behalf, by their duly authorized representatives, all on
the day and year first above written.

 

EMERALD HOLDING, INC.


Mitchell Gendel
General Counsel and Corporate Secretary

RECIPIENT:


Hervé Sedky

 